Exhibit 10.7
First Amended and Restated Loan Agreement
     This First Amended and Restated Loan Agreement (“Agreement”) dated as of
March 5, 2008, is between The F&M Bank & Trust Company (“Lender”), American
Locker Group, Incorporated, a Delaware corporation (“Borrower”), and Altreco,
Incorporated, a Delaware corporation (the “Guarantor”).
Recitals
     A. On or about March 5, 2007, at the request of Borrower and Guarantor,
Lender extended to Borrower a revolving line of credit loan (the “Loan”) in the
principal amount of up to Seven Hundred Fifty Thousand and No/100 Dollars
($750,000.00).
     B. The Loan has matured, and Borrower and Guarantor have requested Lender
to renew, modify, and extend the Loan for one additional year.
     C. As an accommodation to Borrower and Guarantor, Lender has agreed to
renew, modify, and extend the Loan for one additional year, subject to the
following terms and conditions.
Agreements
     Now, Therefore, in consideration of the premises and the mutual covenants
herein contained, the parties hereto agree as follows:
1. Article
Definitions
     .1. Definitions. As used in this Agreement, the following terms have the
following meanings:
     (1) “Account Receivable” or “Accounts Receivable” means all of Borrower’s
now owned and hereafter acquired, accounts, accounts receivable (whether or not
earned by performance), right to payment of any kind, proceeds of any letters of
credit naming Borrower as beneficiary, contract rights, chattel paper,
instruments, documents and all other forms of obligations at any time owing to
Borrower, all guaranties and other security therefor, whether secured or
unsecured, all merchandise returned to or repossessed by Borrower, and all
rights of stoppage in transit and all other rights or remedies of an unpaid
vendor, lienor or secured party. Accounts Receivable include all now owned or
hereafter acquired accounts, instruments and general intangibles, all rights,
remedies, guaranties, security interests and liens, all records and other
property evidencing any and all proceeds which relating to or are associated
with such Accounts Receivable.
     (2) “Affiliate” means any Person directly or indirectly controlling,
controlled by, or under common control with Borrower.
f&m bank 1\119la
First Amended and Restated Loan Agreement — Page 1

 



--------------------------------------------------------------------------------



 



     (3) “Borrowing Base” means the sum of eighty percent (80%) of the aggregate
amount of Eligible Accounts Receivable, plus fifty percent (50%) of the book
value of Inventory as determined by GAAP.
     (4) “Borrowing Base Certificate” means the Borrowing Base Certificate shown
on Exhibit “A” attached hereto.
     (5) “Business Day” means a day when Lender is open for business.
     (6) “Collateral” has the meaning specified in Section 4.1.
     (7) “Debt” means for any Person: (i) all indebtedness, whether or not
represented by bonds, debentures, notes or other evidences of indebtedness, for
the repayment of money borrowed; (ii) all indebtedness representing deferred
payment of the purchase price of property or assets; (iii) all indebtedness
under any lease which, in conformity with GAAP, is required to be capitalized
for balance sheet purposes; (iv) all indebtedness under guaranties,
endorsements, assumptions or other contingent obligations, in respect of, or to
purchase or otherwise acquire, indebtedness to others; and (v) all indebtedness
secured by a Lien existing on property owned, subject to such Lien, whether or
not the indebtedness secured thereby shall have been assumed by the owner
thereof.
     (8) “Deed of Trust” means the Deed of Trust, Security Agreement and
Assignment of Rents, Leases, Incomes and Agreements (Second Lien) executed by
Guarantor and Borrower to J. Schaad Titus, Trustee, for the benefit of Lender
and encumbering, among other things, the certain real property owned by
Guarantor and situated in the City of Grapevine, Tarrant County, Texas, as more
particularly described on Exhibit “A” attached to said Deed of Trust, as the
same may be amended, supplemented or modified from time to time.
     (9) “Eligible Accounts Receivable” means Accounts Receivable arising in the
ordinary course of Borrower’s business from the sale of goods or rendition of
services, which Lender, in its Permitted Discretion, shall deem eligible based
on such considerations as Lender may from time to time deem appropriate. Without
limiting the foregoing, an Account Receivable shall not be deemed to be an
Eligible Accounts Receivable if (i) the account debtor has failed to pay the
Account Receivable within a period of ninety (90) days after invoice date, to
the extent of any amount remaining unpaid after such period; (ii) the account
debtor has failed to pay more than 25% of all outstanding Accounts Receivable
owed by it to Borrower within ninety (90) days after invoice date; (iii) the
account debtor is an Affiliate of Borrower; (iv) the goods relating thereto are
placed on consignment, guaranteed sale, “bill and hold,” “COD” or other terms
pursuant to which payment by the account debtor may be conditional; (v) the
account debtor is not located in the United States or Canada, unless the Account
Receivable is supported by a letter of credit or other form of guaranty or
security, in each case in form and substance satisfactory to Lender;
(vi) Borrower is or may become liable to the account debtor for goods sold or
services rendered by the account debtor to Borrower; (vii) the account debtor’s
total obligations to Borrower exceed 25% of all Eligible Accounts Receivable, to
the extent of such excess; (vii) the account debtor disputes liability or makes
any claim with respect thereto (up to the amount of such liability or claim), or
is subject to any insolvency or bankruptcy proceeding, or becomes insolvent,
fails or goes out of a material portion of its business; (ix) the amount thereof
consists of late charges or finance charges; (x) the amount thereof consists of
a credit balance more than ninety (90) days past due; ((xi) the invoice
constitutes a progress billing on a project not yet completed, except that the
final billing at such time as
First Amended and Restated Loan Agreement — Page 2

 



--------------------------------------------------------------------------------



 



the matter has been completed and delivered to the customer may be deemed an
Eligible Accounts Receivable; (xii) the amount thereof is not yet represented by
an invoice or bill issued in the name of the applicable account debtor; (xiii
the amount thereof is denominated in or payable with any currency other than
U.S. Dollars; or (xiv) such Account Receivable is not at all times subject to
Lender’s duly perfected first priority security interest.
     (10) “EBITDA” means the earnings before interest expense, taxes,
depreciation and amortization, plus non-recurring professional fees and other
non-recurring adjustments as determined by Lender in its sole discretion.
     (11) “Equipment” means any tangible assets used in Borrower’s business
including, but not limited to equipment, machinery, electronics and tools.
     (12) “Event of Default” has the meaning specified in Section 9.1.
     (13) “Guaranty” means the Guaranty Agreement executed by Guarantor in favor
of Lender, executed in connection with the Loan, as the same may be amended,
supplemented, or modified from time to time.
     (14) “Inventory” means all of Borrower’s now owned and hereafter acquired
goods, merchandise or other personal property, wherever located, to be furnished
under any contract of service or held for sale or lease, all raw materials, work
in process, finished goods and materials and supplies of any kind, nature or
description which are or might be used or consumed in Borrower’s business or
used in connection with the manufacture, packing, shipping, advertising, selling
or finishing of such goods, merchandise or other personal property, and all
documents of title or other documents representing them.
     (15) “Lien” means any lien, mortgage, security interest, tax lien, pledge,
encumbrance, or conditional sale or title retention agreement, or any other
interest in property designed to secure the repayment of Debt or any other
obligation, whether arising by agreement, operation of law, or otherwise.
     (16) “Loan” means the loan in the original principal amount of up to Seven
Hundred Fifty Thousand and No/100 Dollars ($750,000.00), or so much thereof as
may be advanced and outstanding and unpaid, to be made by Lender to Borrower
pursuant to Article 2.
     (17) “Loan Agreement Rider” means the Loan Agreement Rider executed by
Borrower, Guarantor and Lender executed in connection with the Loan, as the same
may be amended, supplemented or modified from time to time.
     (18) “Loan Documents” means this Agreement, the Note, the Guaranty, the
Security Agreement, the UCC-1 Financing Statement, the Deed of Trust, the Loan
Agreement Rider, and all other promissory notes, pledge agreements, guaranties,
deeds of trust, security agreements, and other instruments, documents and
agreements executed and delivered by Borrower or Guarantor pursuant to or in
connection with this Agreement and any future amendments hereto or thereto. All
such Loan Documents shall be in form, substance and content in all respects
satisfactory to Lender.
     (19) “Lockbox Account” means the bank account established under the Lockbox
Agreement.
First Amended and Restated Loan Agreement — Page 3

 



--------------------------------------------------------------------------------



 



     (20) “Lockbox Agreement” means an agreement between Lender and Borrower
governing the Lockbox Account with Lender titled in the name of Borrower which
shall provide Lender with a security interest in and exclusive domain and
control over such lockbox (and/or any related depository account) and all cash
and other items received or deposited therein.
     (21) “Note” means the Revolving Line of Credit Promissory Note (Renewal) of
even date herewith, executed or to be executed by Borrower, payable to the order
of Lender in the principal amount of the Loan and all extensions, renewals and
modifications thereof.
     (22) “Obligated Party” means Borrower, Guarantor and any Person who is or
becomes party to any agreement that guarantees or secures payment and
performance of the Obligations or any part thereof.
     (23) “Obligations” means all obligations, indebtedness and liabilities of
any Obligated Party to Lender, now existing or hereafter created, acquired or
incurred, whether direct, indirect, primary or secondary, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, regardless of whether such present or future indebtedness, obligations
and liabilities may, prior to their acquisition by any Obligated Party, be or
have been in favor of some other person or have been acquired by Obligated Party
in a transaction with one or more borrowers, together with any and all renewals
and extensions of such indebtedness, obligations and liabilities, including,
without limitation, the obligations, indebtedness and liabilities of Borrower
and/or Guarantor under this Agreement, the Note, the Term Note, and the other
Loan Documents, and all interest accruing thereon and all attorneys’ fees and
other expenses incurred in the enforcement or collection thereof.
     (24) “Permitted Discretion” means Lender’s judgment exercised in good faith
based upon its consideration of any factor which Lender believes in good faith:
(i) will or could materially adversely affect the value of any Collateral, the
enforceability or priority of Lender’s liens thereon or the amount which Lender
would be likely to receive (after giving consideration to delays in payment and
costs of enforcement) in the liquidation of such Collateral; (ii) suggests that
any collateral report or financial information delivered to Lender by any Person
on behalf of the Borrower is incomplete, inaccurate or misleading in any
material respect; (iii) materially increases the likelihood of a bankruptcy,
reorganization or other insolvency proceeding involving the Borrower, any
Guarantor or any of the Collateral, or (iv) creates or reasonably could be
expected to create an Event of Default. In exercising such judgment, Lender may
consider such factors already included in or tested by the definition of
Eligible Account Receivables or Eligible Inventory, as well as any of the
following: (i) the financial and business climate of the Borrower’s industry and
general macroeconomic conditions, (ii) changes in collection history and
dilution with respect to the Accounts Receivable, (iii) changes in demand for,
and pricing of, Inventory, (iv) changes in any concentration of risk with
respect to Receivables and/or Inventory, and (v) any other factors that change
the credit risk of lending to the Borrower on the security of the Receivables
and Inventory. The burden of establishing lack of good faith hereunder shall be
on the Borrower
     (25) “Permitted Liens” means (i) security interests securing purchase money
debt for the acquisition or lease of equipment used in the ordinary course of
Borrower’s business, not to exceed $100,000.00 in the aggregate, and which do
not affect any part of the real estate securing the payment
First Amended and Restated Loan Agreement — Page 4

 



--------------------------------------------------------------------------------



 



and performance of the Obligations, and (ii) liens or security interests arising
for non-delinquent taxes not yet due and payable.
     (26) “Person” means any individual, corporation, business trust,
association, company, partnership, joint venture or other entity.
     (27) “Reserves” means as of any date of determination, such amounts as
Lender may from time to time establish and revise in its Permitted Discretion
reducing the loan limits which would otherwise be available to Borrower: (a) to
reflect events, conditions, contingencies or risks which, as determined by
Lender in good faith, do or may materially affect either (i) the Collateral or
any other property which is security for the Obligations or its value, (ii) the
assets, business or prospects of Borrower or any Guarantor or (iii) the security
interests and other rights of Lender in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect Lender’s good
faith belief that any collateral report or financial information furnished by or
on behalf of Borrower or any Guarantor to Lender is or may have been materially
incomplete, inaccurate or misleading in any material respect or (c) in respect
of any state of facts which Lender determines in good faith constitutes an Event
of Default or may, with notice or passage of time or both, constitute an Event
of Default.
     (28) “Security Agreement” means the Security Agreement executed by the
Borrower in favor of Lender in connection with the Loan, as the same may be
amended, supplemented or modified from time to time.
     (29) “Subsidiary” or “Subsidiaries” means any corporation, general
partnership or limited partnership of which more than fifty percent (50%) of the
issued and outstanding securities or partnership interests, as the case may be,
having ordinary voting power for the election of a majority of directors or
managing partners, as the case may be, is owned or controlled, directly or
indirectly, by Borrower, Borrower and one or more other Subsidiaries, or by one
or more other Subsidiaries.
     (30) “Term Loan Agreement” means the Loan Agreement Note dated March 7,
2007, by and between Borrower, Guarantor and Lender executed in connection with
and pertaining to the Term Note.
     (31) “Term Note” means the Promissory Note dated March 7, 2007, executed by
Borrower, payable to the order of Lender in the principal amount of
$2,200,000.00, and all extensions, renewals and modifications thereof.
     1..2. Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof,” “herein” and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Unless otherwise specified, all
article and section references pertain to this Agreement. All accounting terms
not specifically defined herein shall be construed in accordance with and
determined by generally accepted accounting principles (“GAAP”).
Article 2.
Loan
First Amended and Restated Loan Agreement — Page 5

 



--------------------------------------------------------------------------------



 



     2..1. Advance Limit and Borrowing Base. Subject to the terms and conditions
of this Agreement Lender agrees to extend the Loan to Borrower in one or more
advances from time to time from the date hereof. Borrower must comply with all
of the provisions in this Agreement, including, without limitation, the
provisions of Article 4. prior to Lender making an advance in conjunction with
the Loan. The outstanding principal balance of the Loan shall not exceed the
lesser of (i) the Borrowing Base or (ii) $750,000.00, subject to any Reserves.
In the event the outstanding principal balance of the Loan shall at any one time
exceed the lesser of the $750,000.00, or the Borrowing Base, in either case,
after accounting for Reserves, Borrower agrees to forthwith reduce the
outstanding principal amount of the Note, within five (5) days after demand is
made by Lender, to bring such outstanding balance into compliance with the
lesser of $750,000.00, or the Borrowing Base. With each draw request Borrower
shall execute and deliver to Lender a Borrowing Base Certificate.
Notwithstanding the forgoing to the contrary, Lender has the right, but not the
obligation, to make advances of principal under the Loan in excess of the limits
described above to pay any portion of the Obligations that may be due and owing
at any time under the Note or the Term Note.
     2..2. Repayment of Note. The obligation of Borrower to repay the Loan shall
be evidenced by the Note executed by Borrower, payable to the order of Lender,
in the principal amount of the Loan and dated the date of the making of the
Loan.
     2..3. Revolving Indebtedness. It is contemplated that the Loan shall be
revolving in nature, in that principal amounts may be advanced thereunder,
repaid and readvanced from time to time during the term of the Loan. It is
further contemplated by the parties that disbursements will be made for working
capital purposes of Borrower, repaid partially and readvanced as deposits are
made under the Lockbox Agreement and readvanced under the terms of the
Agreement. It is the intent of the parties that this Agreement and the other
Loan Documents shall remain in full force and effect and shall govern the
agreements of the parties notwithstanding the fact that the Loan may be paid
down to a zero principal balance. It is understood and agreed that
notwithstanding such release, substitution and replacement of collateral, the
Loan Documents shall remain in full force and effect and unchanged.
     2..4. Use of Proceeds of Loan. The proceeds of the Loan shall be used by
Borrower as working capital for the Borrower’s business.
Article 3.
Payments
     3..1. Principal Payments. Except where evidenced by notes or other
instruments issued or made by Borrower to Lender specifically containing payment
provisions which are in conflict with this Section 3..1 (in which event the
conflicting provisions of said notes or other instruments shall govern and
control), that portion of the Obligations consisting of principal payable on
account of the Loan shall be payable by Borrower to Lender immediately upon the
earliest of (i) the receipt by Lender or Borrower of any proceeds of or income
from any of the Collateral, to the extent of said proceeds, (ii) the occurrence
of an Event of Default in consequence of which Lender elects to accelerate the
maturity and payment of such loans, (iii) any termination of this Agreement;
provided, however, that any overadvance or overline shall be payable on demand
pursuant to the provisions of Section 2..1. hereof., or (iv) when called for in
the Loan Documents.
First Amended and Restated Loan Agreement — Page 6

 



--------------------------------------------------------------------------------



 



     3..2. Interest Payments. Accrued but unpaid interest shall be due and
payable as set forth in the Note.
     3..3. Collections. Until Lender notifies Borrower in writing to the
contrary, Borrower may collect all Account Receivables directly from all account
debtors. If Lender notifies Borrower in writing that Lender requires all Account
Receivables to be deposited directly into the LockBox Account, Borrower shall
then direct all of its account debtors, payors and other third parties to remit
all payments owing to Borrower directly to the Lockbox Account. In the event
Borrower shall nevertheless directly receive any payments or other financial
proceeds of any Collateral after such written notice from Lender, Borrower shall
receive all payments in trust for Lender and immediately deliver all payments to
Lender in their original form as set forth below, duly endorsed in blank or
cause the same to be deposited into the Lockbox Account. Lender or its designee
may, at any time, notify account debtors that the Accounts Receivable have been
assigned to Lender and of Lender’s security interest therein, and may collect
the Accounts Receivable directly and charge the collection costs and expenses to
Borrower’s loan account. Borrower agrees that, in computing the charges under
this Agreement, all items of payment shall be deemed applied by Lender on
account of the Obligations one (1) Business Day after receipt by Lender of good
funds which have been finally credited to Lender’s account, whether such funds
are received directly from Borrower or from the Lockbox Account, and this
provision shall apply regardless of the amount of the Obligations outstanding or
whether any Obligations are outstanding; provided, that if any such good funds
are received after 12:00 p.m. noon ine(Dallas time) on any Business Day or at
any time on any day not constituting a Business Day, such funds shall be deemed
received on the immediately following Business Day. Lender is not, however,
required to credit Borrower’s account for the amount of any item of payment
which is unsatisfactory to Lender in its Permitted Discretion and Lender may
charge Borrower’s loan account for the amount of any item of payment which is
returned to Lender unpaid.
Article 4.
Collateral
     4..1. Collateral. To secure full and complete payment and performance of
the Obligations of Borrower, Borrower and Guarantor have executed or shall
execute and deliver or cause to be executed and delivered the Security Agreement
covering the property and collateral described in this Section 4.1. (which,
together with any other property and collateral which may now or hereafter
secure the Obligations of Borrower or any part thereof, is sometimes herein
called the “Collateral”):
     a. All of the Borrower’s right, title and interest in and to all of the
Borrower’s Inventory, Equipment, materials, supplies, goods, general
intangibles, money, instruments, accounts, chattel paper, contract rights,
accounts, Accounts Receivable, purchase orders received and rights to payment of
any kind (including, without limitation, such rights of payment arising out of a
sale, lease or other disposition of goods by the Borrower, out of a rendering of
services by the Borrower, out of a loan by the Borrower, whether such right to
payment is or is not already earned by performance, and howsoever such right to
payment may be evidenced, together with all of the rights and interest
(including all liens and security interests) which the Borrower may at any time
have by law or agreement against any account debtor or other obligor obligate to
make any such payment or against any of the property of such account debtor
First Amended and Restated Loan Agreement — Page 7

 



--------------------------------------------------------------------------------



 



or other obligor contract rights, whether now owned or acquired later; all
accessions, additions, replacements and substitutions or any of the foregoing;
all records of any kind relating to any of the foregoing; and all proceeds
(including insurance and accounts proceeds) and all products and proceeds of any
of the foregoing, and wherever located;
     4..2. Setoff. Upon the occurrence of an Event of Default, Lender shall have
the right to set off and apply against the Obligations in such manner as Lender
may determine, without notice to Borrower, any and all deposits (general or
special, time or demand, provisional or final) or other sums at any time
credited by or owing from Lender to Borrower. As further security for the
Obligations of Borrower, Borrower hereby grants to Lender a security interest in
all money, instruments and other property of Borrower now or hereafter held by
Lender, including, without limitation, property held in safekeeping. In addition
to Lender’s right of setoff and as further security for the Obligations of
Borrower, Borrower hereby grants to Lender a security interest in all deposits
(general or special, time or demand, provisional or final) and other accounts of
Borrower now or hereafter on deposit with or held by Lender and all other sums
at any time credited by or owing from Lender to Borrower. The rights and
remedies of Lender hereunder are in addition to other rights and remedies
(including, without limitation, other rights of setoff) which Lender may have.
     4..3. Guaranty of the Obligations. Contemporaneously with the making of the
Loan, Guarantor shall guarantee payment of the Obligations of Borrower by
execution and delivery of the Guaranty.
Article 5.
Conditions Precedent
     5..1. Loan. The obligation of Lender to make the Loan is subject to
Lender’s receipt or written waiver, on or before the day of the making of the
Loan, of each of the following, each dated (unless otherwise indicated) the day
of the making of the Loan, in form and substance satisfactory to Lender:

     a. The Certificate of Incorporation of Borrower.
     b. Certificates of the appropriate government officials of the state of
formation of the Borrower as to the existence of the Borrower.
     c. The Note executed by Borrower.
     d. The Guaranty executed by Guarantor.
     e. The Security Agreement executed by Borrower.
     f. UCC-1 Financing Statement covering the Collateral executed by Borrower.
     g. The Deed of Trust executed by Guarantor and Borrower.
     h. The Certificate of Secretary of certifying that the Board of Directors
of Borrower has passed a resolution, which (i) authorizes the execution,
delivery and performance by Borrower of this Agreement and/or the other Loan
Documents to which
First Amended and Restated Loan Agreement — Page 8

 



--------------------------------------------------------------------------------



 



Borrower is or will be a party hereunder and (ii) sets forth the name of the
officers of Borrower authorized to sign this Agreement and/or each of the other
Loan Documents to which Borrower is or will be a party (including the
certificates contemplated herein).
     i.. The Certificate of Secretary of Guarantor certifying that the Board of
Directors of Guarantor has passed a resolution, which (i) authorizes the
execution, delivery and performance by Guarantor of this Agreement, the Guaranty
and/or the other Loan Documents to which the Borrower are or will be a party
hereunder and (ii) sets forth the name of the officers of Guarantor authorized
to sign this Agreement and/or each of the other Loan Documents to which
Guarantor is or will be a party (including the certificates contemplated
herein).
     j. The Loan Agreement Rider executed by the Borrower and Guarantor.
     k. A UCC search report from the Secretary of States of Texas and Delaware
revealing no conflicting security interests in the Collateral other than as
expressly permitted by Lender in its sole and absolute discretion.
     l. All necessary authorizations, consents, approvals, licenses, filings and
registrations with governmental or regulatory authorities or in connection with
the execution, delivery or performance by Borrower or Guarantor of this
Agreement, the Note and other Loan Documents to which Borrower and Guarantor are
a party.
     m. Such documents, instruments, and information as Lender may reasonably
request.
     n. Borrower and Guarantor have delivered to Lender its audited financial
statements.
     o. All corporate proceedings taken in connection with the transactions
contemplated by this Agreement and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Lender.
Article 6.
Representations and Warranties
     To induce Lender to enter into this Agreement, Borrower and Guarantor
represent and warrant to Lender that:
     6..1. Existence and Authority. The Borrower (a) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; (b) has all requisite power to own assets and carry on its business as
now being or as proposed to be conducted; and (c) is qualified to do business in
all jurisdictions in which the nature of its business makes such qualification
necessary and where failure to so qualify would have a material adverse effect
on its business, financial condition, or operations. The Borrower has the power
and authority to execute, deliver and perform its obligations under this
Agreement and the other Loan Documents to which it is or may become a party.
First Amended and Restated Loan Agreement — Page 9

 



--------------------------------------------------------------------------------



 



     6..2. Financial Statements. Borrower has delivered to Lender consolidated
financial statements of Borrower and Guarantor, setting forth all financial
information regarding the Borrower, all as at and for the last fiscal year of
Borrower. The financial statements prepared at the end of the fiscal year of
Borrower and, along with the other financial statements referred to above or
delivered in connection herewith, are true and correct, and fairly present, on a
consolidated basis, if applicable, the financial condition of the Borrower as of
the respective dates indicated therein and the results of operations for the
respective periods indicated therein. Borrower has no material contingent
liabilities, liabilities for taxes, material forward or long-term commitments,
or unrealized or anticipated losses from any unfavorable commitments not
reflected in such financial statements. There has been no material adverse
change in the condition, financial or otherwise, or operations of the Borrower
since the effective date of the most recent financial statements referred to in
this Section 6.2.
     6..3. Default. Neither Borrower nor Guarantor are in default in any
material respect under any loan agreement, indenture, mortgage, pledge agreement
or other material agreement or obligation to which it is a party or by which any
of their properties may be bound.
     6..4. Authorization and Compliance with Laws and Material Agreements. The
execution, delivery and performance by Borrower and Guarantor of this Agreement
and the other Loan Documents to which Borrower and Guarantor are or may become
parties have been duly authorized by all requisite action on the part of
Borrower and Guarantor and do not and will not violate the Certificates of
Incorporation of Borrower and Guarantor, or any law or any order of any court,
governmental authority or arbitrator, and do not and will not conflict with,
result in a breach of, or constitute a default under, or result in the
imposition of any Lien (except as provided in Article 4.) upon any assets of
Borrower and Guarantor pursuant to the provisions of any indenture, mortgage,
deed of trust, pledge agreement, franchise, permit, license or other instrument
or agreement by which Borrower or Guarantor or their respective properties is
bound.
     6..5. Litigation and Judgments. Except as disclosed under the caption
“Legal Proceedings” in the Borrower’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2006, there is no action, suit or proceeding before any
court, governmental authority or arbitrator pending, or to the knowledge of
Borrower or Guarantor, threatened against or affecting Borrower or Guarantor
that would, if adversely determined, have a material adverse effect on the
financial condition or operations of Borrower or Guarantor or the ability of
Borrower or Guarantor to pay and perform the Obligations. There are no
outstanding judgments against Borrower or Guarantor.
     6..6. Rights in Properties; Liens. Borrower and Guarantor have good and
indefeasible title or valid leasehold interests in their respective properties
and assets, real and personal, reflected in the financial statements described
in Section 6.2., and none of the properties, assets or leasehold interests of
Borrower or Guarantor is subject to any Lien, except as permitted by
Section 8.2.
     6..7. Title to Collateral. Borrower and Guarantor own, and with respect to
Collateral acquired after the date hereof, Borrower and Guarantor will own,
legally and beneficially, the Collateral free of any Lien or any right or option
on the part of any third person to purchase or otherwise acquire the Collateral
or any part thereof, except for the Lien granted pursuant to the Security
Agreement executed by the Borrower and the Permitted Liens. Borrower and
Guarantor have the unrestricted right to grant a security interest in the
Collateral as contemplated hereby. The Collateral is not subject to any
restriction on
First Amended and Restated Loan Agreement — Page 10

 



--------------------------------------------------------------------------------



 



transfer or assignment except for compliance with applicable federal and state
laws and regulations promulgated thereunder.
     6..8. Enforceability. This Agreement constitutes, and the other Loan
Documents to which Borrower and Guarantor are parties, when delivered, shall
constitute legal, valid and binding obligations of Borrower and Guarantor,
enforceable against Borrower and Guarantor in accordance with their respective
terms, except as limited by bankruptcy, insolvency, or other laws of general
application relating to the enforcement of creditors’ rights.
     6..9. Approvals. No authorization, approval or consent of, and no filing or
registration with, any court, governmental authority or third party is or will
be necessary for the execution, delivery or performance by Borrower or Guarantor
of this Agreement and the other Loan Documents to which Borrower and Guarantor
are or may become a party or the validity or enforceability thereof.
     6..10. Taxes. Borrower and Guarantor have filed all tax returns (federal,
state and local) required to be filed, including all income, franchise,
employment, property and sales taxes. Except for (a) the existing employment tax
dispute with the Internal Revenue Service previously disclosed to Lender in
writing by Borrower, for which Borrower has a maximum potential liability of no
more the $50,000.00 in the aggregate, and (b) certain existing unpaid sales tax
obligations in various states which do not exceed more than $20,000.00 in the
aggregate [(a) and (b) being collectively referred to herein as the “Disclosed
Outstanding Tax Issues”], Borrower and Guarantors have paid all of their
respective tax liabilities, and neither Borrower or Guarantor know of any
pending investigation of Borrower or Guarantor by any taxing authority or of any
pending but unassessed tax liability of Borrower or Guarantor.
     6..11. Use of Proceeds; Margin Securities. Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations G, T, U of X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any extension of credit under
this Agreement will be used to purchase or carry any such margin stock or to
extend credit to others for the purpose of purchasing or carrying margin stock.
Borrower, nor any person acting on Borrower’s behalf, has taken any action that
might cause the transactions contemplated by this Agreement or the Note, as to
violate Regulations G, T, U or X or to violate the Securities Exchange Act of
1934, as amended.
     6..12. ERISA. The Borrower has complied with all applicable minimum funding
requirements and all other applicable and material requirements, if applicable,
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and there are no existing conditions that would give rise to liability
thereunder. No Reportable Event (as defined in Section 4043 of ERISA) has
occurred in connection with any employee benefit plan that might constitute
grounds for the termination thereof by the Pension Benefit Guaranty Corporation
or for the appointment by the appropriate United States District Court of a
trustee to administer such plan.
     6..13. Disclosure. No representation or warranty made by Borrower and
Guarantor in this Agreement or in any other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements herein or therein not misleading. Except as otherwise
disclosed to Lender in writing, there is no fact known to Borrower or Guarantor
which has a material adverse effect, or which could reasonably be expected to
have a material adverse effect, on the business, assets, financial condition, or
operations of Borrower or Guarantor.
First Amended and Restated Loan Agreement — Page 11

 



--------------------------------------------------------------------------------



 



     6..14. Contracts. Neither Borrower nor Guarantor is a party to, or bound by
any agreement, condition, contract or arrangement, which which could reasonably
be expected to have a material adverse effect on the business, operations or
financial condition of Borrower or Guarantor.
     6..15. Compliance with Law. To the best of its knowledge Borrower and
Guarantor are in compliance with all laws, rules, regulations, orders and
decrees which are applicable to Borrower or Guarantor or any of their respective
properties.
     6..16. Principal Place of Business. The place where the Borrower keeps its
books and records is located at the address set forth in Article 10.
Article 7.
Positive Covenants
     Borrower and Guarantor covenant and agree that, as long as the Obligations
or any part thereof are outstanding or Lender has any commitment hereunder,
Borrower and Guarantor will perform and observe the following positive
covenants, unless Lender shall otherwise consent in writing:
     7..1. Financial Statements. Borrower and Guarantor will furnish to Lender:
     a. As soon as available, and in any event within one hundred thirty five
(135) days after the end of each fiscal year of Borrower and Guarantor,
beginning with the fiscal year most recently ended, a copy of the annual audited
consolidated financial report of Borrower and Guarantor for such fiscal year
containing, for each of Borrower and Guarantor, balance sheets, statements of
income, statements of stockholder’ equity and statements of change in financial
position as of the end of such fiscal year and for the 12-month period then
ended, in each case setting forth in comparative form the figures for the
preceding fiscal year, all in reasonable detail and certified by the chief
financial officer of the Borrower and Guarantor, prepared in accordance with
GAAP.
     b. As soon as available, and in any event within thirty (30) days after the
end of each fiscal quarter of Borrower, commencing at the end of the current
fiscal quarter, a copy of the quarterly operating statements of Borrower for
such fiscal quarter containing cash flow statements, balance sheets, and
statements of income, all in reasonable detail and certified to be true and
correct in all material respects by the president or chief financial officer of
Borrower.
     c. As soon as available and in any event within ten (10) days after the end
of each month of each fiscal year of Borrower, (i) a copy of the accounts
receivable aging and sales journal, all in reasonable detail and certified by
the chief financial officer of Borrower to fairly present the financial
condition and results of operations of Borrower, at the date and for the period
indicated therein, and (ii) a current Borrowing Base Certificate. Lender shall
have the right to audit at Borrower’s expense the accounts receivable aging and
sales journals every three (3) months during the term hereof.
First Amended and Restated Loan Agreement — Page 12

 



--------------------------------------------------------------------------------



 



     d. As soon as available, and in any event within thirty (30) days of filing
same with the Internal Revenue Service of each year, a true and correct copy of
the consolidated annual federal income tax return of Borrower and Guarantor for
the immediately preceding year, signed by Borrower and Guarantor and filed with
the Internal Revenue Service.
     e. On or before January 31 of each year, evidence that all ad valorem taxes
or other assessments due and owing against the Property have been paid in full.
     f. Promptly, such additional financial information concerning Borrower and
Guarantor as Lender may request.
     7..2. Certificates; Other Information. Borrower and Guarantor will furnish
to Lender all of the following:

     a. As soon as available, copies of all reports and information made
available to directors and shareholders of the Borrower of a material nature
which could impair Lender’s prospect of payment or performance of the
Obligations or any portion thereof.
     b. Promptly, such additional information concerning the Borrower and
Guarantor as Lender may reasonably request.
     7..3. Performance of Obligations. Borrower will duly and punctually pay and
perform the Obligations, including without limitation, its obligations under
this Agreement and the other Loan Documents.
     7..4. Preservation of Existence and Conduct of Business. Borrower will
(i) preserve and maintain its legal existence and all of its leases, privileges,
franchises, qualifications and rights that are necessary or desirable in the
ordinary conduct of its business, and (ii) conduct its business as presently
conducted in an orderly and efficient manner in accordance with good business
practices.
     7..5. Maintenance of Properties. Borrower will maintain its respective
assets and properties in good condition and repair.
     7..6. Payment of Taxes and Claims. Borrower and Guarantor will pay or
discharge at or before maturity or before becoming delinquent (i) all taxes,
levies, assessments and governmental charges imposed on them or any of their
property, except for the Disclosed Outstanding Tax Issues which Borrower is
contesting or resolving in good faith, and (ii) all lawful claims for labor,
material and supplies, which, if unpaid, might become a Lien upon any of their
property; provided, however, that neither Borrower nor Guarantor shall be
required to pay or discharge any tax, levy, assessment or governmental charge
which is being contested in good faith by appropriate proceedings diligently
pursued, and for which adequate reserves have been established.
     7..7. Insurance. Borrower will maintain with financially sound and
reputable insurance companies workmen’s compensation insurance, liability
insurance, and insurance on its property, assets
First Amended and Restated Loan Agreement — Page 13

 



--------------------------------------------------------------------------------



 



and business at least in such amounts and against such risks as are usually
insured against by Persons engaged in similar businesses and showing Lender as
an additional Loss Payee.
     7..8. Inspection Rights. At any reasonable time and from time to time,
Borrower will permit representatives of Lender to examine and make copies of the
books and records of, and visit and inspect the properties of Borrower, and to
discuss the business, operations and financial condition of Borrower with its
officers and employees and with its independent certified public accountants.
     7..9. Keeping Books and Records. Borrower will maintain proper books of
record and account in which full, true and correct entries in conformity with
GAAP shall be made of all dealings and transactions in relation to its business
and activities.
     7..10. Compliance with Laws. Borrower and Guarantor will comply with all
applicable laws, rules, regulations and orders of any court, governmental
authority or arbitrator.
     7..11. Compliance with Agreements. Borrower and Guarantor will comply, in
all material respects, with all agreements, indentures, mortgages, security
agreements, pledge agreements, deeds of trust and other documents binding on
Borrower or Guarantor or affecting their respective properties or business.
     7..12. Notices. Borrower and Guarantor will promptly notify Lender of
(i) the occurrence of an Event of Default, or of any event that with notice or
lapse of time, or both, would be an Event of Default, (ii) the commencement of
any action, suit or proceeding against Borrower that might have a material
adverse effect on the business, financial condition or operations of Borrower
and (iii) any other matter that might have a material adverse effect on the
business, financial condition or operations of Borrower.
     7..13. Further Assurances. Borrower and Guarantor will execute and deliver
such further instruments as may be deemed necessary or desirable by Lender to
carry out the provisions and purposes of this Agreement and the other Loan
Documents and to preserve and perfect the Lien of Lender in the Collateral.
     7..14. Compliance with ERISA. Borrower will comply with all minimum funding
requirements and all other material requirements of ERISA, if applicable, so as
not to give rise to any liability thereunder. Promptly after the filing thereof,
Borrower shall furnish to Lender with regard to each employee benefit plan of
Borrower, copies of each annual report required to be filed pursuant to
Section 103 of ERISA in connection with each such plan for each plan year.
Borrower will notify Lender immediately of any fact, including, but not limited
to, any “Reportable Event” as that term is defined in Section 4043 of ERISA,
arising in connection with any such plan which might constitute grounds for the
termination thereof by the Pension Benefit Guaranty Corporation or for the
appointment by the appropriate United States District Court of a trustee to
administer such plan and furnish to Lender, promptly upon its request therefor,
such additional information concerning any such plan as may be reasonably
requested.
     7..15. Compliance with Regulations G, T, U and X. Neither Borrower nor any
Person acting on its behalf will take any action which might cause this
Agreement or any of the Loan Documents to violate, and Borrower will take
actions necessary to cause compliance with Regulations G, T, U and X of
First Amended and Restated Loan Agreement — Page 14

 



--------------------------------------------------------------------------------



 



the Board of Governors of the Federal Reserve System and the Securities Exchange
Act of 1934, in each case as now in effect or as the same may hereafter be in
effect.
     7..16. Operating Account. Except for Borrower’s payroll account and its
Canadian bank accounts maintained by Borrower’s Canadian Affiliates, Borrower
and Guarantor shall maintain all of its operating accounts with Lender.
Transfers of funds between Borrower’s local accounts and the Canadian bank
accounts shall be prohibited, unless such transfers are made in the ordinary
course of business.
     7..17. Financial Covenants. Borrower and Guarantor covenant and agree that,
as long as the Obligations or any part thereof are outstanding or Lender has any
commitment hereunder, Borrower and Guarantor will perform, observe and maintain
the following financial covenants, unless Lender shall otherwise consent in
writing:
     a. Current Ratio. Borrower shall maintain a “Current Ratio” of at least
1.25 to 1. “Current Ratio” means [current assets minus prepaid items] divided by
[current liabilities] (as those terms are defined in GAAP).
     b. Debt Service Coverage Ratio. [Intentionally Omitted].
     c. Liabilities to Tangible Net Worth. Borrower shall maintain a maximum
ratio of total liabilities to tangible net worth of 2.5 to 1 (as those terms are
defined in GAAP).
     The financial covenants set forth herein shall be tested on a quarterly
basis in conjunction with the delivery of Borrower’s financial statements. If
Borrower shall fail to satisfy a financial covenant, Borrower shall have fifteen
(15) days to bring such covenant into compliance after written notice therefore
is sent to Borrower, before Lender may claim an Event of Default hereunder.
Article 8.
Negative Covenants
     Borrower and Guarantor covenant and agree that, as long as the Obligations
or any part thereof are outstanding or Lender has any commitment hereunder,
Borrower and Guarantor will perform and observe the following negative
covenants, unless Lender shall otherwise consent in writing:
     8..1. Limitation on Liens. Borrower will not incur, create, assume or
permit to exist, any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, except Liens in favor of Lender and the
Permitted Liens.
     8..2. Mergers, Acquisitions and Dissolutions. Borrower will not, without
the prior written consent of Lender, become a party to a merger or
consolidation, or purchase or otherwise acquire all or a substantial part of the
assets of any Person or any shares or other evidence of beneficial ownership of
any Person . Borrower nor any partner of the Borrower shall not dissolve or
liquidate.
     8..3. Transactions with Affiliates. Borrower will not enter into any
transaction with any director, officer, employee or shareholder of Borrower or
any Affiliate, except upon fair and reasonable terms.
First Amended and Restated Loan Agreement — Page 15

 



--------------------------------------------------------------------------------



 



     8..4. Debt. Borrower shall not, without the prior written consent of
Lender, incur, create, assume or permit to exist, any Debt, except (i) Debt to
Lender; (ii) trade payables incurred in the ordinary course of business with a
due date not greater than sixty (60) days from date it is incurred;
(iii) purchase money debt for the acquisition or lease of equipment used in the
ordinary course of Borrower’s business, not to exceed $100,000.00 in the
aggregate.
Article 9.
Default
     9..1. Event of Default. Each of the following shall be deemed an “Event of
Default”:
     a. Any Obligated Party shall fail to pay when due the Obligations or any
part thereof and such default in payment is not cured within five (5) days after
written notice of same is sent to Borrower.
     b. Any representation or warranty made or deemed made by any Obligated
Party (or any of their respective officers) in any Loan Document or in any
certificate, report, notice or financial statement furnished at any time in
connection with this Agreement shall be false, misleading or erroneous in any
material respect when made or deemed to have been made.
     c. Any Obligated Party shall fail to perform, observe or comply with any
covenant, agreement or term contained in this Agreement or any other Loan
Document (which does not involve the payment of monetary Obligations covered by
Section 9..1a. Above), and such failure to perform, observe or comply is not
fully cured within fifteen (15) days after written notice of same is sent to
Borrower; provided, however, that if the default described within this section
8..1c. is of such a nature that it cannot possibly be cured by anyone within
such fifteen (15) day period, then such failure shall not constitute an Event of
Default hereunder, if Borrower commences the curing of the failure within such
fifteen (15) day period, and thereafter diligently prosecutes the curing of the
same to completion, and provides to the Lender written evidence of such actions,
provided that if such default still remains uncured after thirty (30) days from
the date such original notice from Lender was sent, then such failure shall
constitute an Event of Default hereunder, notwithstanding..
     d. Any Obligated Party shall commence a voluntary proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or a substantial part of its property or shall
consent to any such relief or to the appointment of or taking possession by any
such official in such a proceeding commenced against it or shall make a general
assignment for the benefit of creditors or shall generally fail to pay its debts
as they become due or shall take any corporate action to authorize any of the
foregoing.
     e. Any involuntary proceeding shall be commenced against any Obligated
Party seeking liquidation, reorganization or other relief with respect to it or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official for it or a substantial part of its
property, and such involuntary proceeding shall remain undismissed and unstayed
for a period of forty-five (45) days.
First Amended and Restated Loan Agreement — Page 16

 



--------------------------------------------------------------------------------



 



     f. Any Obligated Party shall fail to discharge within a period of
forty-five (45) days after the commencement thereof any attachment,
sequestration or similar proceeding against any of its assets or properties to
the extent enforcement would have a material adverse effect on the financial
condition of such Obligated Party.
     g. Any Obligated Party shall fail to satisfy and discharge promptly any
judgment against it after the judgment becomes final to the extent enforcement
would have a material adverse effect on the financial condition of such
Obligated Party.
     h. Any Obligated Party shall default in the payment of any of its Debt
beyond any applicable grace period, or shall default in the performance of any
other agreement binding upon it or its property.
     i. This Agreement or any other Loan Document shall cease to be in full
force and effect or shall be declared null and void or the validity or
enforceability thereof shall be contested or challenged by any Obligated Party
or any of their respective shareholders, or any Obligated Party shall deny that
it has any further liability or obligation under any of the Loan Documents.
     j. The sale, encumbrance or other unauthorized transfer of the Collateral
without Lender’s prior written consent, that is not made in the ordinary course
of business.
     k. Any Obligated Party shall cease to exist.
     l. Borrower shall fail to satisfy any financial covenant as set forth in
Section 7..18 hereof and such failure is not cured within fifteen (15) days
after written notice of same is sent to Borrower.
     m. The occurrence of any Event of Default as that term is defined in the
Term Loan Agreement.
     9..2. Remedies Upon Default. Upon the occurrence of an Event of Default,
Lender may without notice terminate its commitment to lend hereunder and declare
the Obligations or any part thereof to be immediately due and payable, and the
same shall thereupon become immediately due and payable, without demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, or protest, which are hereby expressly
waived; provided, however, that upon the occurrence of an Event of Default under
Section 9.1.d. or Section 9.1.e., the commitment of Lender to lend hereunder
shall automatically terminate, and the Obligations shall become immediately due
and payable without notice, demand, presentment, notice of dishonor, notice of
acceleration, notice of intent to accelerate, notice of intent to demand, or
protest, which are hereby expressly waived. Upon the occurrence of any Event of
Default, Lender may exercise all rights and remedies available to it in law or
in equity, under the Loan Documents or otherwise.
Article 10.
Miscellaneous
     10..1. Expenses of Lender. Borrower agrees to pay on demand all costs and
expenses incurred by Lender in connection with the preparation, negotiation and
execution of this Agreement and the other
First Amended and Restated Loan Agreement — Page 17

 



--------------------------------------------------------------------------------



 



Loan Documents and any and all amendments, modifications and supplements
thereto, including, without limitation, the costs and fees of Lender’s legal
counsel, and all costs and expenses incurred by Lender in connection with the
enforcement or preservation of any rights under this Agreement or any other Loan
Document, including, without limitation, the reasonable costs and fees of
Lender’s legal counsel. Lender is and shall be authorized to fund these costs
directly out of the proceeds of the Loan.
     10..2. Restatement. Except as otherwise disclosed in writing by Borrower,
the delivery of each statement, report and certificate to Lender pursuant to
this Agreement and the request by Borrower for an advance hereunder shall by
virtue of such delivery or request alone constitute a restatement of the
representations and warranties contained in Article 6. hereof on and as of the
date of delivery or the date requested for the advance, except that the
representations and warranties contained in Section 6.2. shall in each instance
be deemed to be made with respect to the financial statements most recently
furnished to Lender pursuant to Section 6.2. or 7.1., as the case may be. Each
such delivery or request shall also constitute a representation and warranty at
the time of said delivery or on the date requested for the advance that no Event
of Default has occurred and is continuing and that no event has occurred and is
continuing that, with the giving of notice or lapse of time or both, would be an
Event of Default.
     10..3. No Waiver; Cumulative Remedies. No failure on the part of Lender to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.
     10..4. Successors and Assigns. This Agreement is binding upon and shall
inure to the benefit of Lender, Borrower, Guarantor and their respective
successors and assigns, except that Borrower and Guarantor may not, except as
expressly provided herein, assign or transfer any of their rights or obligations
under this Agreement without the prior written consent of Lender.
     10..5. Survival of Representations and Warranties. All representations and
warranties made in this Agreement or any other Loan Document or in any document,
statement or certificate furnished in connection with this Agreement shall
survive the execution and delivery of this Agreement and the other Loan
Documents, and no investigation by Lender or any closing shall affect the
representations and warranties or the right of Lender to rely upon them.
     10..6. Entire Agreement; Amendment. This Agreement and the other Loan
Documents embody the entire agreement among the parties hereto and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof. The provisions of this Agreement and the other Loan Documents to which
Borrower and Guarantor are a party may be amended or waived only by an
instrument in writing signed by the parties thereto.
     10..7. Maximum Interest Rate. No provision of this Agreement or Note shall
require the payment or the collection of interest in excess of the maximum
permitted by applicable law. If any excess of interest in such respect is hereby
provided for, or shall be adjudicated to be so provided, in Note or otherwise in
connection with this loan transaction, the provisions of this Section 10.7.
shall govern and prevail and neither Borrower nor the sureties, Guarantor,
successors or assigns of Borrower shall be obligated to pay the excess amount of
such interest or any other excess sum paid for use,
First Amended and Restated Loan Agreement — Page 18

 



--------------------------------------------------------------------------------



 



forbearance or detention of sums loaned pursuant hereto. In the event Lender
ever receives, collects or applies as interest any such sum, such amount which
would be in excess of the maximum amount permitted by applicable law shall be
applied as a payment and reduction of the principal of the indebtedness
evidenced by the Note; and, if the principal of the Note has been paid in full,
any remaining excess shall forthwith be paid to Borrower.
     10..8. Notices. Any notice, consent or other communication required or
permitted to be given under any of the Loan Documents to Lender, Borrower or
Guarantor must be in writing and delivered in person or mailed by registered or
certified mail, return receipt requested, postage prepaid, as follows:

     
To Borrower:
  American Locker Group, Incorporated
815 S. Main Street
Grapevine, Texas 76051
 
   
To Guarantor:
  Altreco, Incorporated
815 S. Main Street
Grapevine, Texas 76051
 
   
In either case, with a copy to:
   
 
   
 
  Hallett & Perrin, P.C.
2001 Bryan Street, #3900
Dallas, Texas 75201
Attn: Timothy R. Vaughn
 
   
To Lender:
  The F&M Bank & Trust Company
14185 Dallas Parkway, Suite 140
Dallas, Texas 75254
Attention: David J. Broussard, Senior Vice-President

or such other address as shall be set forth in a notice from the appropriate
party given in compliance with this Section 10.8. Any such notice, consent or
other communication shall be deemed given when delivered in person or, if
mailed, when duly deposited in the mails.
     10..9 .Applicable Law. THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN DALLAS,
DALLAS COUNTY, TEXAS, AND SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS.
     10..10 Jurisdiction, Venue.
     ANY SUIT, ACTION OR PROCEEDING AGAINST BORROWER OR GUARANTOR WITH RESPECT
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY JUDGMENT ENTERED BY
ANY COURT IN RESPECT OF ANY THEREOF WILL BE BROUGHT IN THE DISTRICT COURTS OF
DALLAS COUNTY, TEXAS OR THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF TEXAS, AS LENDER (IN ITS SOLE DISCRETION) MAY ELECT, AND BORROWER
AND GUARANTOR
First Amended and Restated Loan Agreement — Page 19

 



--------------------------------------------------------------------------------



 



HEREBY ACCEPT THE EXCLUSIVE JURISDICTION OF THOSE COURTS FOR THE PURPOSE OF ANY
SUIT, ACTION OR PROCEEDING.
     IN ADDITION, BORROWER AND GUARANTOR HEREBY IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
BROUGHT IN THE STATE OF TEXAS, AND HEREBY FURTHER IRREVOCABLY WAIVE ANY CLAIM OF
ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE DISTRICT COURTS IN DALLAS COUNTY,
TEXAS THAT MAY HAVE BEEN BROUGHT IN THE INCONVENIENT FORUM. SHOULD ANY SUCH
SUIT, ACTION OR PROCEEDING BE PENDING IN MORE THAN ONE FORUM, LENDER’S CHOICE OF
FORUM SHALL BE CONCLUSIVE.
     10..11 WAIVER OF JURY TRIAL. IN THE EVENT LITIGATION SHOULD ARISE OUT OF
THE TRANSACTIONS CONTEMPLATED BY ANY OF THE LOAN DOCUMENTS OR ANY OTHER MATTER
RELATED THERETO WHATSOEVER OR IN CONNECTION WITH ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OR INACTIONS BY
LENDER, IT IS HEREBY STIPULATED AND AGREED BY BORROWER AND GUARANTOR THAT THEY
SHALL WAIVE AND DO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ALL
RIGHTS TO DEMAND A TRIAL OF ANY SUCH MATTER BY OR BEFORE A JURY. THIS PROVISION
IS A MATERIAL INDUCEMENT TO LENDER TO COMMIT TO MAKE THE LOAN.
     10..12 RELIEF FROM AUTOMATIC STAY. AS A MATERIAL INDUCEMENT AND AS FURTHER
CONSIDERATION TO INDUCE LENDER TO MAKE THE LOAN, BORROWER AND GUARANTOR HEREBY
STIPULATE, AGREE, CONSENT TO AND ACKNOWLEDGE THAT IN THE EVENT THAT A PROCEEDING
UNDER TITLE 11 OF THE U.S. CODE IS COMMENCED, EITHER VOLUNTARY OR INVOLUNTARY,
BY OR AGAINST BORROWER OR GUARANTOR, LENDER IS ENTITLED TO IMMEDIATE RELIEF FROM
ANY AUTOMATIC STAY IMPOSED UNDER SECTION 362 OF TITLE 11 OF THE U.S. CODE, AS
AMENDED, OR OTHERWISE, ON OR AGAINST THE EXERCISE OF THE RIGHTS AND REMEDIES
OTHERWISE AVAILABLE TO LENDER, WITHOUT REQUIRING LENDER TO FILE A MOTION FOR
RELIEF FROM THE AUTOMATIC STAY. IN ADDITION TO THE FOREGOING, BORROWER AND
GUARANTOR FURTHER STIPULATE, AGREE AND ACKNOWLEDGE THAT NEITHER BORROWER NOR
GUARANTOR WILL OPPOSE OR OBJECT TO LENDER’S MOTION FOR RELIEF FROM ANY AUTOMATIC
STAY OR ANY VALUATION OF THE PROPERTY SUBJECT TO THE AUTOMATIC STAY CONDUCTED BY
LENDER.
     10..13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     10..14. Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be invalid or illegal.
First Amended and Restated Loan Agreement — Page 20

 



--------------------------------------------------------------------------------



 



     10..15. Headings. The headings, captions and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
     10..16. Participations. Lender shall have the right at any time and from
time to time to grant participations in the Note and any other Loan Documents.
Each participant shall be entitled to receive all information received by Lender
regarding the creditworthiness of Borrower and Guarantor.
     10..17. Controlling Interpretation. The other Loan Documents delivered
pursuant to or in connection with this Agreement shall supplement and be in
addition to the terms and provisions of this Agreement. If an inconsistency of
provisions should exist between any of the Loan Documents, the interpretation of
such provision most favorable to Lender shall control, determined by Lender in
its sole discretion.
     10..18. Amendment and Restatement. This Agreement amends and restates that
certain Loan Agreement dated March 5, 2007, by and between Borrower, Guarantor
and Lender.
     In Witness Whereof, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            Borrower:
American Locker Group, Incorporated, a Delaware corporation
      By:   /S/ PAUL M. ZAIDINS         Paul Zaidins, President               
Guarantor:
Altreco, Incorporated, a Delaware corporation
      By:   /S/ PAUL M. ZAIDINS         Paul Zaidins, President               
Lender:
The F&M Bank & Trust Company
      By:   /S/ DAVID BROUSSARD         (Signature)                 David
Broussard, Sr. Vice President         (Printed Name and Title)             

First Amended and Restated Loan Agreement — Page 21

 